DETAILED ACTION

Drawings
The drawings are objected to because the drawings contain many instances of missing or incorrect element numbers recited in the claims and specification, in addition to containing a plurality of indication lines pointing at elements without accompanying numbers. It appears that the elements themselves are present in the drawings and that the numbers were simply lost or corrupted. 
For example (this is NOT a complete list), see:
Fig 1 contains elements “lcx”. It appears this should be -Γα-, etc. Similarly, Fig 1 also contains “cx” and “Ocx”.
Fig 3 contains triangles with question marks in multiple locations which appear to be lost or corrupted element numbers.
Fig 3 and Fig 4 contain multiple indication lines which point to elements but are not accompanied by element numbers.
Claim 1 notes element numbers “α” and “γα”. However, these element numbers are not found in the drawings.
Etc., Again, this is NOT an all-inclusive list of issues.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 19 is objected to because of the following informality:  
Claim 19 recites “cylindrical piston” verses -a cylindrical piston- when said limitation is first introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub No 2015/0020680).
In regard to claim 1,
Liao discloses a mechanism for transforming rotating to reciprocating motion, or vice versa (see Abstract),
wherein the mechanism comprises a first annular component (the “upper” 30, as seen in Figs 3 and 4) and a second annular component (the “lower” 30, as seen in Fig 3) coaxially located, the first beside the second, along a longitudinal axis (the axis shown in exploded view in Fig 3 and being the axis of rotation as assembled in Fig 4), wherein both are able to rotate around the longitudinal axis and to reciprocate (relative to each other) along the longitudinal axis (compare, for example, Figs 4 and 7),
side (the “bottom” surface) of the first annular component (the “upper” 30) adjacent to the second annular component (the “lower” 30) is in continuous contact, in at least one point (see Figs 4, 7, 10, and 13), with a neighbouring side (the “top” surface) of the second annular component (the “lower” 30), such that the second annular component is able to move coaxially in relation to the first annular component in continuous contact in at least one point with the adjacent side of the first annular component (compare Figs 4, 7, 10, and 13), the contacting sides are smooth undulated surfaces (see Abstract: “Each undulant-surface piston”, and see Fig 3) formed as a geometric locus of the radii passing through smooth undulated curves, respectively, of the external cylindrical surface of the first and second annular components (the shape best seen in Fig 4), starting from their external surface and characterized by n (natural number ≠ 0) repeated pairs of geometrically similar crests and valleys (four of each as best seen in Fig 3) wherein the crests and valleys are generally similar with the crests being somewhat smaller than the valleys, the crests/valleys are symmetric relative to the level defined by a highest/lowest point of the crest/valley (respectively) and the longitudinal axis (best seen in Fig 4),
the crests of the undulated surface of the first annular component (the “upper” 30) may be in contact with the crests of the undulated surface of the second annular component (the “lower” 30) and, in this position, the points of contact are located on a plane perpendicular to the longitudinal axis, relative to which the undulated surfaces of the first annular component and the second annular component are symmetric (see the position of the elements in Fig 10),
the crests of each and every undulated surface are smaller than the geometrically similar valleys (best seen in Fig 4, note gaps 60 and 61) such that, when they enter the valleys of the other, and crest edges come into contact with the lowest point of the opposite undulated surface, there is free space left (gaps 60 and 61) between the undulated surfaces, resulting, when lubricated, in achieving friction and wear minimization due to dynamic lubrication (considered capable of such, as due to the design, there is inherently less continuous contact area and space for potential lubricant),
such that if the first annular component (the “upper” 30) and the second annular component (the “lower” 30) are forced into rotational movement relative to each other, remaining at the same time in continuous contact, then every point of the undulated surfaces will trace, in relation to the other, an undulated trajectory (compare Figs 4, 7, 10, and 13) and at the same time will execute, in relation to the other, a reciprocating motion compare (Figs 4, 7, 10, and 13) with a 
(In other words, see Paragraph 0031 and Figs 4, 7, 10, and 13; as the “upper” 30 rotates (and reciprocates) relative to the “lower” 30, rings 40 and 41 reciprocate with their associated element 30 but do not rotate relative to each other.)
the edges of the crests and valleys in a planar spread of the undulated curves of the external surfaces of the first and second annular components are points or 
Liao discloses the invention basically as claimed and noted above, but Liao does not positively disclose: “a similarity ratio 1:3”.
In other words, Liao discloses where the crests and valleys are similarly shaped, with the crests being noticeably smaller than valleys (but having the same height) but does not positively disclose wherein the valley is 3x, for example, the width of the peak. Examiner notes that this difference in size is what causes fluid carrying gaps 60 and 61.
However, one of ordinary skill in the art would recognize that when constructing the device of Liao to choose some optimal size of the fluid carrying gaps of 60 and 61 to accomplish the tasks described in Paragraph 0032 (i.e. transporting and compressing some volume of a fluid therein), and to make such a determination through routine experimentation (MPEP 2144.05 II). In other words, such a modification would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 18, 
Liao modified supra discloses the mechanism of claim 17, wherein the second annular component (the “lower” 30) is connected to a cylindrical component (40, see Figs 3 and 4) either firmly, or in such a way that the second annular component and the 
In regard to claim 21, 
Liao modified supra discloses the mechanism of claim 17, wherein an additional mechanism forcing the second annular component (the “lower” 30) to be pushed onto the first annular component (the “upper” 30), in order for the undulated surface of the second annular component to be in continuous contact with undulated surface of the first annular component (as seen in Figs 16 and 17, the elements descried above are intended to be used with another set of matching elements in a housing; the other set of elements will apply a continuous force to the first set and said other set is generally considered to be the “the additional mechanism forcing…”).

Allowable Subject Matter
Claim 19 (and therefore 20) are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 (and therefore 24-30 and 32) are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to
Claim 31 is objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JACOB M AMICK/Primary Examiner, Art Unit 3747